Exhibit 10.4

PARSLEY ENERGY, INC.

DIRECTOR AGREEMENT

This Director Agreement (this “Agreement”), effective this 10th day of January,
2020, is entered into by and between Parsley Energy, Inc., a Delaware
corporation with its principal place of business in the State of Texas (the
“Company”), and James J. Kleckner, a natural person (the “Director”). The
Company and the Director are each a “Party” and are collectively the “Parties.”

R E C I T A L S

WHEREAS, the Director has been nominated as a director of the Company for a term
ending with the Company’s annual meeting of stockholders in 2021;

WHEREAS, pursuant to Section 3.13 of the Company’s Amended and Restated Bylaws,
as amended (the “Bylaws”), each director of the Company is required to execute
and deliver a director agreement in a form approved by the Board (as hereinafter
defined);

WHEREAS, the Company desires to secure the Services (as hereinafter defined) of
the Director, and the Director agrees and desires to provide such Services to
the Company on the terms set forth herein;

WHEREAS, the Board has determined it is in the best interests of the Company for
all Directors to be bound by this Agreement;

WHEREAS, the Director, in the course of providing the Services to the Company,
will have access to Confidential Information (as hereinafter defined) of the
Company; and

WHEREAS, the Board desires to clarify and formalize the Director’s
confidentiality, loyalty, and non-competition obligations to the Company.

NOW THEREFORE, in consideration of the mutual covenants, conditions, and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

“Affiliate” shall have the following meaning: a Person is an Affiliate of
another Person if, either directly or indirectly via one or more intermediaries,
the first Person controls, or is controlled by, or is under common control with,
the other Person. For purposes of this definition, “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by agreement or otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Board” has the meaning set forth in Section 2.01.

“Bylaws” has the meaning set forth in the Recitals.

“Company” means Parsley Energy, Inc., and any Affiliate thereof.

 

Director Agreement    Page 1 of 7



--------------------------------------------------------------------------------

“Compete” means to be engaged, either as an employee, officer, independent
contractor or director with an oil and gas company engaged in the exploration,
development and production industry in a capacity where the Director could be at
risk of disclosing Confidential Information or using Confidential Information in
violation of this Agreement. Notwithstanding the foregoing, “Compete” shall not
include the provision of services to an oil and gas company that are of a
technical, engineering, corporate communications, legal or accounting nature so
long as such Director does not use or disclose Confidential Information during
the provision of such services.

“Confidential Information” means all nonpublic and/or proprietary information
respecting the business of the Company, including, without limitation, financial
information, strategic plans, employment and personnel information, recruiting
plans, technical information, geologic or geophysical data, drilling and
engineering data, drilling plans and schedules, leasing schedules, maps, and the
like, whether or not made, developed, or created by the Director at the request
of the Company or otherwise.

“Director” has the meaning set forth in the Preamble.

“Non-Compete Period” means the period of time that the Director is a director of
the Company and for six months thereafter.

“Person” means (a) with respect to a natural person, an individual, an
individual’s spouse or child, a trust controlled by any of the same, or any
entity which is controlled, directly or indirectly, by an individual or an
individual’s spouse, child, or any combination thereof; and (b) with respect to
an entity, any corporation, limited liability company, general partnership,
limited partnership, venture, trust, business trust, unincorporated association,
estate or other entity.

“Services” has the meaning set forth in Section 2.01.

“Territory” means all land within a three mile radius from the farthest outside
edge of each oil or gas lease that is or was under lease, letter agreement or
operated by the Company, its Affiliates or subsidiaries as of the date of this
Agreement. The Company shall periodically provide the Director with a map
showing the Territory, as it changes from time-to-time.

ARTICLE II

SERVICES TO THE COMPANY

2.01    Services Provided. The Director agrees to serve as a member of the Board
of Directors of the Company (the “Board”) and to provide those services required
of a director under the Company’s Certificate of Incorporation and Bylaws, as
both may be amended from time to time, and under the corporate laws of the State
of Delaware, the federal securities laws, and other state and federal laws and
regulations, as applicable (the “Services”), specifically including attending
special or regular meetings of the Board or its committees, in such locations
determined by the Chairman of the Board, the Chief Executive Officer or a
majority of the Board then in office, as applicable, which may include, without
limitation, the principal offices of the Company in Austin, Texas and the
principal location of its operations in Midland, Texas.

2.02    Nature of Relationship. The Director, in his capacity as a director, is
an independent contractor of the Company and will not be deemed to be an
employee of the Company for the purposes of employee benefits, income tax
withholding, F.I.C.A. taxes, unemployment benefits, or otherwise. The Director,
in his capacity as a director, shall not hold himself out as an agent of the
Company, enter into any agreement on the Company’s behalf, or incur any
obligations on the Company’s behalf, unless specifically authorized by the Board
(or a committee of the Board) to so do.

 

Director Agreement    Page 2 of 7



--------------------------------------------------------------------------------

2.03    Term. This Agreement shall be effective beginning on the date hereof and
shall continue until the Director ceases to be a director of the Company (the
“Term”); provided, however, that Section 2.04, Section 4.01, Article V and
Article VI shall survive the termination of this Agreement.

2.04    Duties Upon Termination. The Director agrees that at such time as his
Services are terminated, for whatever reason, the Director shall immediately
return to the Company: (a) all Confidential Information (however stored); and
(b) all equipment, records, and personal property in the Director’s possession
belonging to the Company.

2.05    Compliance with Policies. The Director shall comply with all applicable
codes, policies and guidelines of the Company and the Board as in effect from
time to time, including, but not limited to, the Company’s Code of Business
Conduct and Ethics, the Company’s Corporate Governance Guidelines, the Company’s
Insider Trading Policy, the Company’s Short-Swing Trading and Reporting Policy,
the Company’s Investor Relations and Corporate Communication Policy, the
Company’s stock ownership guidelines and, as applicable to the Director, the
Board’s committee charters.

2.06    Director Resignation. Concurrently with the execution of this Agreement
and pursuant to Section 2.13 of the Bylaws, the Director shall execute the form
resignation letter attached hereto as Exhibit A, pursuant to which the Director
tenders his resignation to the Board, contingent on (a) such Director not
receiving the required vote for election and (b) acceptance of that resignation
by the Board, in each case pursuant to and in accordance with Section 2.13 of
the Bylaws.

ARTICLE III

COMPENSATION

3.01    Fee. The Company shall pay the Director cash and stock as determined
annually by the Board and/or the Compensation Committee of the Board.

3.02    Expenses. The Company will reimburse the Director for reasonable
expenses incurred in the performance of the Services promptly upon submission of
documentation of such expenses (e.g., invoices or receipts) in a form reasonably
acceptable to the Company.

ARTICLE IV

COMPANY PROTECTIONS

4.01    Non-Competition. During the Term of this Agreement, the Director shall
owe the Company the highest fiduciary duties allowed or required by the laws of
the United States, the State of Delaware, and the State of Texas. The Director
shall not, directly or indirectly, Compete with the Company during the
Non-Compete Period in the Territory.

4.02    Outside Engagement. In order to prevent conflicts of interest, without
the written consent of the Board, the Director shall not be remunerated,
directly or indirectly, during his service with the Company for his service on
the Board by any Person except the Company.

ARTICLE V

DUTY OF CONFIDENTIALITY

5.01    Confidential Information. During the Term of this Agreement, the Company
agrees to provide the Director, and the Director will have access to and may
develop as part of the Director’s Services, Confidential Information. At all
times, the Confidential Information is and shall remain the sole property of the
Company. The Director stipulates and acknowledges that: (a) the Confidential
Information is not

 

Director Agreement    Page 3 of 7



--------------------------------------------------------------------------------

generally known outside the Company’s business or by employees and others
involved in the same business as the Company; (b) the Company takes significant
measures to guard the secrecy of the Confidential Information; (c) the
Confidential Information is extremely valuable to the Company and would be
valuable to the Company’s competitors; (d) the Company has expended material
amounts of money and effort in developing the Confidential Information; (e) the
Confidential Information could not easily or properly be acquired by others; and
(f) the Company would be harmed if the Confidential Information were acquired by
the Company’s competitors.

5.02    Confidentiality Obligation. The Director agrees not to disclose,
directly or indirectly, any of the Confidential Information of the Company, nor
use it in any way, directly or indirectly, except in furtherance of the
Director’s Services under this Agreement. The Director specifically agrees that
he will not use any Confidential Information for his own benefit, the benefit of
any other Person, including the Company’ s competitors, or to the detriment of
the Company. The Director will take care to guard the security and secrecy of
the Confidential Information at all times. In this regard, the Director agrees
that he will not disclose any of the Confidential Information to any Person that
does not need to know and have the right to know the Confidential Information,
including the stockholders of the Company and any Affiliates thereof, and that
he will take care in guarding electronic data. For the avoidance of doubt, the
restrictions in this Section 5.02 shall apply if the Director is a designee or
representative of a stockholder of the Company.

5.03    Stipulation of Retained Memory. The Director agrees and stipulates that,
notwithstanding the requirement to return the Confidential Information set forth
in Section 2.04, the Confidential Information will be kept in the Director’s
memory at least one year after his or her relationship with the Company
terminates and that it would be impossible for the Director not to recall the
Confidential Information if the Director were to take a similar position with a
competitor of the Company.

5.04    Survival. These confidentiality duties contained in this Article V shall
survive the termination of this Agreement for a period of one year.

5.05     Reasonableness of Restrictions. The Director warrants, represents, and
stipulates that the consideration given in this Agreement was good and valid
consideration and that no oppression or bad faith existed in the negotiation of
this Agreement. The Director further warrants, represents, and stipulates that
the duties imposed and the rights granted in this Agreement are necessary to
protect the legitimate interests of the Company as set forth in this Agreement
and, in particular, that the non-compete obligations set forth in this Agreement
are fair, appropriate, and reasonable limitations in time and impose no more
restraint than is necessary to protect the Company’s legitimate business
interests, nor is it oppressive, and nor will it unreasonably deprive the
Director of the ability to earn a living. The Director warrants, represents, and
stipulates to the Company that the limitation on the scope of activities is also
a fair, appropriate, and reasonable limitation in the scope of activities
limited, reflective of the general business that the Company is engaged in and
imposes no more restraint than is necessary to protect the Company’s legitimate
business interests, nor is it oppressive, and nor will it unreasonably deprive
the Director of the ability to earn a living.

5.06    Injunctive Relief. The Director acknowledges and agrees that any remedy
at law for any breach or threatened breach of the provisions of this Agreement
would be inadequate and, therefore, agrees that the Company and its Affiliates
shall be entitled to injunctive relief in addition to any other available rights
or remedies in case of any such breach or threatened breach; provided, however,
that nothing contained herein shall be construed as prohibiting the Company or
any of its Affiliates from pursuing any other rights or remedies available for
any such breach or threatened breach.

 

Director Agreement    Page 4 of 7



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL PROVISIONS

6.01    Notices. All notices and other communications under this Agreement must
be in writing and must be given by personal delivery, via e-mail (with confirmed
response) or by certified mail with return receipt requested, and will be deemed
to have been duly given upon confirmed receipt of the respective persons named
below:

 

If to Company:    Parsley Energy, Inc.      Attn: Colin Roberts     

Executive Vice President—General Counsel

     303 Colorado St., Suite 3000      Austin, Texas 78701     
croberts@parsleyenergy.com If to Director:   

Parsley Energy, Inc.

  

Attn: James J. Kleckner

  

Director

  

303 Colorado St., Suite 3000

  

Austin, Texas 78701

Any Party may change such Party’s address for notices by notice duly given
pursuant to this Section 6.01.

6.02    Governing Law and Venue. The Parties agree that the laws of the State of
Delaware shall wholly control and govern this Agreement’s validity and
interpretation, and the duties, performance, and obligations of the Parties
hereto, without reference to the laws of any other State or jurisdiction and
without regard to the principles of conflicts of laws and except to the extent
the laws of the State of Texas may impose additional and further duties upon the
Director. This Agreement will be performed (in whole or in part) in Midland
County, Texas. The Parties fully, personally, and voluntarily consent to the
jurisdiction of, and service by, the Courts of the State of Texas (State or
Federal) for any and all disputes, conflicts, or claims related to or arising
under or from this Agreement and/or the Parties’ performance of or under the
Agreement. The Parties further agree that the State and Federal courts of Texas
shall have exclusive jurisdiction over any and all disputes, conflicts, or
claims related to or arising under or from this Agreement and/or the Parties’
performance of or under the Agreement. The Parties also further agree that the
State or Federal courts of Midland County, Texas will be the exclusive venue for
any and all disputes, conflicts, or claims related to or arising from or under
this Agreement and/or the Parties’ performance of or under the Agreement and
waive all objections to venue in Midland County, Texas based on convenience of
the Parties, witnesses, or otherwise.

6.03    Savings Clause. Should any valid federal or state law, final
determination of any administrative agency, or final determination of any court
of competent jurisdiction, render any provision of this Agreement void,
unenforceable, or otherwise invalid, the provision or provisions so affected,
including, but not limited to, the non-competition, jurisdiction, and venue
provisions, will be automatically conformed to the applicable law to give the
provision(s) the greatest effectuation possible of the original intent allowed
by law and equity, and this Agreement will otherwise continue in full force and
effect.

6.04    Headings. The Section headings of this Agreement are intended for
reference and may not by themselves determine the construction or interpretation
of this Agreement.

6.05    Entire Agreement. This Agreement represents the entire agreement of the
Parties and supersedes all prior written or oral agreements with respect to the
subject matters addressed herein. The terms of this Agreement are contractual
and not mere recitals. In entering into this Agreement, each Party

 

Director Agreement    Page 5 of 7



--------------------------------------------------------------------------------

stipulates, warrants, and represents that: (a) it or he has relied on the advice
of its or his own attorneys and financial advisors concerning the legal and tax
consequences of the Agreement; (b) its or his own attorneys have completely read
and explained to it or him the terms of the Agreement; (c) each is a
sophisticated business person with experience entering into these types of
transactions; (d) no special relationship of influence or trust existed among
the Parties prior to the entry into this Agreement that caused it or him to
enter this Agreement; (e) each fully understands and voluntarily accepts the
terms of the Agreement without any duress or undue persuasion put upon it or him
by the other or any other person, specifically including, but not limited to,
counsel or accountants for either Party; and (f) no representations, promises,
or statements outside the four corners of this Agreement by the opposite Party,
nor any agent, employee, attorney, accountant, or other representative of the
opposite Party has influenced it or him into entering this Agreement. Each Party
has had access to counsel and an opportunity to read and review this
Agreement. The Parties agree that this Agreement, and any given provision of it,
should not be construed against either Party. Each of the Parties hereto
recognize and stipulate that this provision is binding as a matter of law and
fact and shall preclude said Party from asserting that it was wrongfully induced
to enter into this Agreement by any representation, promise, or agreement, or
statement of a past or existing fact, which is not found within the four corners
of this Agreement.

6.06    Assignment. Neither this Agreement, nor any of the rights, interests, or
obligations hereunder, may be sold, transferred, assigned, pledged, or
hypothecated, directly or indirectly, or by operation of law or otherwise by
either Party without the prior written consent of the opposite Party.

6.07    Amendment. Each Party stipulates and agrees that this Agreement may be
modified only in a writing signed by both Parties.

6.08    Further Assurances. Each Party shall each execute such assignments,
endorsements and other instruments and documents and shall give such further
assurance as shall be reasonably necessary to perform its obligations under this
Agreement.

6.09    Waiver. A waiver of any breach of any of the terms of this Agreement
shall be effective only if in writing and signed by the Party against whom such
waiver or breach is claimed. No waiver of any breach shall be deemed a waiver of
any subsequent breach.

6.10    Grammatical Forms. The meaning assigned to each term defined herein
shall be equally applicable to both the singular and the plural forms of such
term, and words denoting any gender shall include all genders. Where a word or
phrase is defined herein, each of its other grammatical forms shall have a
corresponding meaning.

6.11    Counterparts. This Agreement may be executed in one or more counterparts
(including by means of telecopied signature pages or signature pages delivery by
electronic transmission in portable document format (pdf), all of which taken
together shall constitute one and the same instrument. This Agreement to the
extent signed and delivered by means of a facsimile machine or electronic
transmission in portable document format (pdf), shall be treated in all manner
and respects as an original instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any Party hereto or to any such instrument, each
other Party shall re-execute original forms thereof and deliver them to all of
the Parties. No Party hereto or to any such instrument shall raise the use of a
facsimile machine or electronic transmission in portable document format (pdf)
to deliver a signature or the fact that any signature or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
transmission in portable document format (pdf) as a defense to the formation of
a contract and each such Party forever waives any such defense, except to the
extent such defense relates to lack of authenticity.

 

Director Agreement    Page 6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be bound, the Parties have executed this
Agreement as of the date first written above.

 

Parsley Energy, Inc. By:  

/s/ Colin W. Roberts

Name:   Colin W. Roberts Title:   Executive Vice President—General Counsel
Director

/s/ James J. Kleckner

Signature

James. J. Kleckner

Printed Name

 

Signature Page to Parsley Energy, Inc. Director Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Resignation Letter

Board of Directors

Parsley Energy, Inc.

303 Colorado Street, Suite 300

Austin, Texas 78701

Attention: Chairman of the Board of Directors

Chairman of the Nominating, Environmental, Social, and Governance Committee

Re: Conditional Resignation

Ladies and Gentlemen:

In accordance with Section 2.13 of the Amended and Restated Bylaws of Parsley
Energy, Inc., as amended (the “Bylaws”), regarding the required vote for the
election of directors, and Section 2.06 of the Director Agreement, effective as
of January 10, 2020, by and between Parsley Energy, Inc. (the “Company”) and
James J. Kleckner, I hereby tender my resignation as a director of the Company
and as a member of any committee of the Board of Directors of the Company (the
“Board”) on which I serve, provided that this resignation shall be effective
only in the event that (i) I fail to receive a sufficient number of votes for
reelection at a meeting of stockholders of the Company (a “Stockholder Meeting”)
in accordance with Section 2.13 of the Bylaws and (ii) the Board accepts this
resignation following my failure to be reelected at a Stockholder Meeting. This
resignation may not be withdrawn by me at any time.

 

Sincerely,

/s/ James J. Kleckner

James J. Kleckner

 

Exhibit A to the Director Agreement